Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending. Claims 7-10 are withdrawn. Claims 1-6 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/3/2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (JP 2013-168431)
Regarding claim 1, Nishimoto et al. discloses an insulated heat transfer substrate comprising:
a heat transfer layer formed of aluminum or an aluminum alloy (13);
a conductive layer (42) provided on one surface side of the heat transfer layer (shown in figs. 1 and 2); and 
a glass layer (41) formed between the conductive layer (42) and the heat transfer layer (13), 
wherein the conductive layer is formed of a body of silver, and a thickness of the glass layer is in a range of 5 µm or larger and 50 µm or smaller (see paragraphs [0026]-[0031] and 
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
The limitation that the silver layer is sintered is a product by process limitation and is given weight to the extent that the prior art is able to be formed by the process recited. It is the examiner’s position that the method is disclosed by the prior art.

Regarding claim 2, Nishimoto discloses an insulated heat transfer substrate according to claim 1, wherein the glass layer is formed on the one surface of the heat transfer layer in a pattern (i.e. in a block) (see figs. 1 and 2, paragraph [0048]).

Regarding claim 3, Nishimoto discloses an insulated heat transfer substrate according to claim 1, wherein a thickness of the conductive layer is in a range of 5 µm or larger and 100 µm or smaller (see paragraph [0036]), specifically the thickness of the conductive layer (42) is a thickness between 1µm to 100µm, which overlaps the recited range.
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.


Nishimoto does not disclose a plurality of blocks. The court has held absent criticality or unexpected results, wherein the duplication of parts has no patentable significance, wherein the results are predictable, i.e. connection of multiple semiconductor parts. See MPEP 2144.04.

Regarding claim 5, Nishimoto discloses an insulated heat transfer substrate according to claim 1, wherein the glass layer (51) and the conductive layer (52) are formed also on the other surface side of the heat transfer layer (see fig. 3, paragraphs [0032]-[0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (JP 2013-168431) in view of Zamboni et al. (US 6,492,585).
Regarding claim 6, Nishimoto discloses a thermoelectric conversion module (see paragraph comprising: 
thermoelectric conversion element (3) (see paragraph [0061]); and 
and 
the insulated heat transfer substrate according to claim 1 is provided on at least one or both of the one end side and the other end side of the thermoelectric conversion elements (see figs. 1-3, paragraphs [0026]-[0034] and [0048]).
Nishimoto does not disclose a plurality of thermoelectric conversion elements, wherein
a first conductive layer is provided on one end side of the thermoelectric conversion element; 

wherein the plurality of thermoelectric conversion elements are electrically connected to each other via the first conductive layer and the second conductive layer,
Zamboni is analogous art to Nishimoto in that Zamboni discloses a thermoelectric element (210). Zamboni does discloses a plurality of elements, wherein the plurality of thermoelectric conversion elements are electrically connected to each other via a first conductive layer (265) on one end side of the thermoelectric conversion element and a second conductive layer (270/275) provided on the other end side of the thermoelectric conversion element (see fig. 1-2, col. 1, line 11 through col. 2, line 7)..
Zamboni discloses a typical thermoelectric device includes an array (plurality) of semiconductor elements (see col. 1, lines 18-28) and the array is electrically connected by the conductive elements (265/270/275) (see col 1, line 62 through col. 2, line 7).
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to use a known technique (i.e. assembly of a plurality of thermoelectric elements by connecting said elements by a first conductor on one end and a second conductor on a second end as taught by Zamboni) to a known device (i.e. the thermoelectric element of Nishimoto) in the same way. See MPEP § 2143 I C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721